The plaintiff commenced a suit against Wood and two others on a joint and several bond. Wood defended separately. The plaintiff and the two other defendants, after the plaintiff had obtained a verdict, which, on the application of Wood, was set aside and a new trial ordered, settled the suit. Wood did not concur in the settlement, and now asked for a rule that the plaintiff pay to him the costs of the defence, which was granted by the Court, unless the plaintiff proceed to the trial of the issue joined between him and Wood, or consent that judgment of discontinuance be entered against him with costs, in case he has incapaciated himself by the settlement from trying the cause.